Title: To James Madison from Samuel Vaughan, Jr., 26 February 1790
From: Vaughan, Samuel
To: Madison, James


Dr Sir
St James’s Jamaica, 26 Feby: 1790
With this letter you will receive a Pamphlet, you was so obliging as to lend me, & which from inadvertency I never returned. I was much surprised on opening my things here to find it among them.
I congratulate you most heartily on the facility you are likely to meet with in the various objects of the Legislature. It was always my opinion that you might be bolder, particularly in your commertial System. Fostering of Prejudices is fostering of future Evils; & without a necessity, if these Prejudices are not religious ones, & if measures do not affect the Purses of the People. All the Arguments in favor of Civil Liberty apply with equal force in the case of Commercial freedom. Indeed more is to be said in favor of the first than the last. A restriction in Civil Liberty may give energy to a government, & turn to the Aggrandisement of the Family at the Head of it. But Commercial restrictions can add neither to the means, Magnificence or Energy of a Government; & of Evils that arise from them, surely it is no small one to keep alive the resentments of Nations against each other. If we examine the fact I believe we shall find not a single instance in which a Nation has clearly benefited by them. I will not except the famous Navigation Act: for the supposed advantages or ends gained by it, may either with equal justice be attributed to other causes, or may be produced without this one of Restriction. Take for instance that of National Defence. Those who live by you will surely fight for you; & that which is admitted in Armies, should & may be made to be equally Legal in Marines, viz Recruits from all Nations indiscriminately. The Custom is different in the two Cases at present, because Nations had Pyracy to guard against; but now that this Danger is removed, the declaration of a Single Protector might establish the Custom in the one as is in the other case. Indeed to go farther, I shall not be surprised if I live to see the Body of Marines like the Amazons of old become a distinct Nation independant of all others, altho’ owing their very Existence to them.
Excuse me for troubling you with a Political Speculation when you are pestered so much with them otherwise. I have been insensibly lead on, for I had no intention of it, both as I believe we fundamentally agree in Principle tho’ not in opinion respecting Measures; & as I think the Light & Reason that has opened on the World will produce a Reformation in Measures soon enough for the good of Humanity.
Remember me to Mr Page & Mr White, & any other friends of mine that may be with you. With the greatest respect & esteem I am Dear Sir Your most obedt & hble Servt.
Samuel Vaughan Junr
